Citation Nr: 1426842	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000 and from May 2003 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The case was subsequently transferred to the RO in Columbia, South Carolina, which retains jurisdiction.

The Veteran and her spouse testified before the undersigned in a video-conference hearing in March 2014.  A transcript of that hearing has been reviewed.

The issue of entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

The Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not higher, for PTSD have been met for the period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The initial, February 2009 letter from the RO did not satisfy the requirements of the VCAA. However, an August 2012 letter to the Veteran, prior to issuance of subsequent adjudication, did satisfy the requirements and cured any insufficiency.  Therefore, no additional notice is required.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD in April 2009, June 2010, and September 2012.  There is no assertion or indication that these examinations were inadequate.  Rather, they addressed the pertinent rating criteria.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the March 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's PTSD symptoms and treatment to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, she will not be prejudiced as a result of the Board's adjudication of her claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran and her family members are competent to report symptoms observable by their senses, and the Board finds them credible as their statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In the instant case, the Veteran's PTSD symptoms most closely approximate that of a 70 percent disability rating, but not total disability.  See 38 C.F.R. § 4.130, DC 9411.

The Veteran's PTSD causes ooccupational and social impairment with deficiencies in most areas.  Her spouse, siblings, and parents reported that she has night terrors where she experienced nightmares, screamed out, thrashed about, and sleepwalked.  See March 2014 Statements.  She experienced irritability, hypervigilance, exaggerated startle response, and anxiety.  See VA Examinations April 2009, June 2010; VA Treatment January 2011, October and September 2010.  The Veteran experienced depressed mood and intermittent feelings of hopelessness or worthlessness.  See id.  Her husband reported that some days she would not leave bed.  See March 2014 Statement.  The Veteran and her husband also noted problems with crowds and loud noises.  See Board Hearing, VA Examination June 2010.  She reported symptoms of panic attacks occurring two times per week.  See id.  The VA examiner in April 2009 recorded obsessive/ritualistic behaviors.  

The Veteran reported having difficulty with activities of daily living.  See VA Examination September 2012.  The April 2009 VA examiner noted deficiencies in thinking, family relationships, work, and mood.  The June 2010 VA examiner also noted mild problems with memory and concentration.  Recent treatment records showed similar symptoms and assignment of Global Assessment of Functioning (GAF) scores of 45, 53, and 56.  See VA Treatment July 2013, March 2013, December 2012, November 2012, September 2012.  These GAF scores reflect moderate to serious symptoms and impairment.  See DSM-IV.  Based on the foregoing, the Veteran's PTSD symptoms merit a 70 percent disability rating.      

However, the Veteran's PTSD symptoms do not rise to the level of total occupational and social impairment.  The Veteran spends time with and has support from her parents, siblings, and spouse.  See March 2014 Statements.  She reported having good relationships with her family and at her June 2010 VA examination she reported having 3 good friends, though she did not go out much.  While social withdrawal was shown, especially as compared to her reportedly outgoing personality prior to service, such change is found to be reflected by the 70 percent award and does not, in itself, indicate total impairment such as to warrant a 100 percent evaluation.

In further finding that the disability picture here does not rise to the level of a 100 percent evaluation, it is noted that the Veteran completes tasks around the house and helps care for her step-children.  See March 2014 Statement, VA Treatment.  However, the Veteran and her family noted that her PTSD symptoms did put strain on their relationships.  See Statements March 2014, Board Hearing.  VA examinations and treatment records consistently show good hygiene and fair to good insight and judgment.  Although, the Veteran reported some suicidal thoughts in April 2009, she consistently tested negative in screenings and denied suicidal ideations in VA treatment from 2010 to 2013.  In any event, such symptoms are contemplated by the 70 percent rating awarded herein.

The Veteran's husband noted instances where she seemed confused or disoriented; specifically, he mentioned a time where she wore the wrong shoes and spoke about an activity that did not make sense.  The Veteran has never reported such instances during examinations or treatment and consistently denied hallucinations or psychoses.  Therefore, these instances appear to be isolated and not impairing her functioning to the level of total disability.  

Further, the Veteran understands her benefit award and is able to manage her finances.  See VA examinations April 2009, June 2010, September 2012.  She has been unemployed for the past several years but reported volunteering at a school during the June 2010 examination.  Moreover, in a November 2012 addendum opinion, the examiner concluded that the Veteran's PTSD symptoms did not render her unemployable solely by themselves.  As the Veteran maintains relationships with her family and one friend, is able to complete daily functioning such as caring for herself and her household, and is not unemployable due to her symptoms, her PTSD does not rise to the level of total disability for a 100 percent rating.    

The Board notes that the above discussed episodes of disorientation, along with other symptoms reported in 2014 statements, could be symptoms of the Veteran's service-connected traumatic brain injury (TBI).  In consideration of this, a claim for an increased rating for TBI is referred to the Agency of Original Jurisdiction.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and case law for evaluating mental health disorders is intentionally broad to take into account a variety of symptoms and the entire effect of the disability on the Veteran's life.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence supports a 70 percent rating for PTSD, but not higher.  See 38 C.F.R. § 4.130.  Therefore, the benefit of the doubt doctrine is inapplicable and a higher rating must be denied.  See 38 C.F.R. § 4.3.


ORDER

A 70 percent disability rating for PTSD, but no higher, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


